--------------------------------------------------------------------------------



EXHIBIT 10.1







[image00009.jpg]
 
I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:
 
THE CORPORATION'S EXISTENCE. The complete and correct name of the Corporation is
STRATA SKIN SCIENCES, INC. ("Corporation"). The Corporation is a corporation for
profit which is, and at all times shall be, duly organized, validly existing,
and in good standing under and by virtue of the laws of the State of Delaware. 
The Corporation is duly authorized to transact business in all other states in
which the Corporation is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which the Corporation is
doing business.  Specifically, the Corporation is, and at all times shall be,
duly qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition.  The Corporation has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage.  The Corporation maintains an office at 874 Walker
Rd Ste C, Dover, DE 19904.  Unless the Corporation has designated otherwise n
writing, the principal office is the  office at which the Corporation keeps its
books and records. The Corporation will notify Lender prior to any change in the
location of the Corporation's state of organization or any change in the
Corporation's name. The Corporation shall do all things necessary to preserve
and to keep in full force and effect its existence, rights and privileges, and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental or quasi-governmental authority or court applicable
to the Corporation and the Corporation's business activities.
 
RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held on  April 21,
2020, at which a quorum was present and voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.
 
OFFICER.  The following named person is an officer of STRATA SKIN SCIENCES,
INC .:

 
NAMES
TITLES
AUTHORIZED
ACTUAL SIGNATURES
   
Matthew Hill
Authorized Signer
Y
X           /s/ Matthew Hill                                     (Seal)
 

 
ACTIONS AUTHORIZED.  The authorized  person listed above may enter into any
agreements of any nature with Lender, and those agreements will bind the
Corporation.  Specifically, but without limitation, the authorized person is
authorized, empowered, and directed to do the following for and on behalf of the
Corporation:
 
Borrow Money.  To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in his or her judgment should be borrowed, without
limitation.
 
Execute Notes.  To execute and deliver to Lender the promissory note or
notes, or other evidence of the Corporation's credit accommodations, on Lender's
forms, at such rates of interest and on such terms as may be agreed upon,
evidencing the sums of money so borrowed or any of the Corporation's
indebtedness to Lender, and also to execute and deliver to Lender one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for one or more of the notes, any portion of the notes, or any
other evidence of credit accommodations.
 
Grant Security.   mortgage, pledge, transfer, endorse, hypothecate, or otherwise
encumber and deliver to Lender any property now or hereafter belonging to the
Corporation or in which the Corporation now or hereafter may have an interest,
including without limitation all of  the Corporation's real property and all of
the Corporation's personal property (tangible or intangible), as security for
the payment of any loans or credit accommodations so obtained, any promissory
notes so executed (including any amendments to or modifications, renewals, and
extensions of such promissory notes), or any other or further indebtedness of
the Corporation to Lender at any time owing, however the same may be evidenced. 
Such property may be mortgaged, pledged, transferred, endorsed, hypothecated or
encumbered at the time such loans are obtained or such indebtedness is incurred,
or at any other time or times, and may be either in addition to or in lieu of 
any property theretofore mortgaged, pledged, transferred, endorsed, hypothecated
or encumbered.
 
Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given, and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances .
 
Negotiate Items.  To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the Corporation's account with Lender, or to cause such other disposition of
the proceeds derived therefrom as he or she may deem advisable.
 
Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officer may in his or her discretion deem reasonably necessary or proper in
order to carry into effect the provisions of this Resolution.
 
ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation.  Excluding the name of the Corporation, the following is a complete
list of all assumed business  names under which the Corporation does business :
None.
 
NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as

--------------------------------------------------------------------------------






 
CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL
(Continued) Page 2
 
_________________________________________________________________________________________________________________________________________

[image1.jpg]
 
Lender may designate from time to time) prior to any (A) change in the
Corporation's name; (B) change in the Corporation's assumed business name(s);
(C) change in the management of the Corporation; (D) change in the authorized
signer(s); (E) change in the Corporation's principal office address; (F) change
in the Corporation's state of organization; (G) conversion of the Corporation to
a new or different type of business entity; or (H) change in any other aspect of
the Corporation that directly or indirectly relates to any agreements between
the Corporation and Lender. No change in the Corporation's name or state of
organization will take effect until after Lender has received notice.
 
CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officer named above is
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupies the position set opposite his or her respective name.  This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.
 
NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal is affixed to this Resolution.
 
CONTINUING VALIDITY.  Any and all acts authorized pursuant to this Resolution
and performed prior to the passage of this Resolution are hereby ratified and
approved. This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender 's address shown above
(or such addresses as Lender may designate from time to time).  Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signature
set opposite the name listed above is his or her genuine signature.
 
I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct. This Corporate Resolution to Borrow /
Grant Collateral is dated April 21, 2020.
 
THIS RESOLUTION IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.
 



 
CERTIFIED TO AND ATTESTED BY:
 
 
X               /s/ Matthew
Hill                                                       (Seal)
 
Matthew Hill, Authorized Signer of STRATA SKIN
SCIENCES, INC.

 






 


NOTE: If the officer signing this Resolution is designated by the foregoing
document as one of the officers authorized to act on the Corporation's behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.
 __________________________________________________________________________________________________________________________________________________
LaserP10. Vet. 19.4.10.035 Copr. Finastra USA Co1poration 19972020AJI
R!gh!i. Reserved- OE/PA C.\LaserPro\CFI\LPLIC10.FC TR-16514 PR-180



--------------------------------------------------------------------------------



[image2.jpg]
Principal Amount: $2,028,524.00 Date of Note: April 21, 2020
 
PROMISE TO PAY.  STRATA SKIN SCIENCES, INC. ("Borrower") promises to pay to
Republic First Bank D/B/A Republic Bank ("Lender"), or order, in lawful money of
the United States of America, the principal amount of Two Million Twenty-eight
Thousand Five Hundred Twenty-four & 00/100 Dollars ($2,028,524.00), together
with interest on the unpaid principal balance from April 21, 2020, until paid in
full.
 
PAYMENT.  Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the "INTEREST CALCULATION METHOD" paragraph using the interest
rates described in this paragraph: 17 monthly consecutive principal and interest
payments of $114,191.35 each, beginning December 1, 2020, with interest
calculated on the unpaid principal balances using an interest rate of 1.000% per
annum; and one principal and interest payment of $114,191.32 on May 1, 2022,
with interest calculated on the unpaid principal balances using an interest rate
of 1.000% per annum.  This estimated final payment is based on the assumption
that all payments will be made exactly as scheduled; the actual final payment
will be for all principal and accrued interest not yet paid, together with any
other unpaid amounts under this Note. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any escrow or reserve account payments as required
under any mortgage, deed of trust, or other security instrument or security
agreement securing this Note; then to any late charges; and then to any unpaid
collection costs.
 
PAYCHECK PROTECTION PROGRAM.  Bank is making this loan pursuant to the Paycheck
Protection Program (the "PPP") created by Section 1102 of the Coronavirus Aid,
Relief, and Economic Security Act (the " CARES Act ") and governed by the CARES
Act, section 7(a)(36) of the Small Business Act, any rules or guidance that has
been issued by the Small Business Administration implementing the PPP, or any
other applicable Loan Program Requirements, as defined in 13 CFR § 120.10, as
amended from time to time (collectively "PPP Loan Program Requirements "). 
Notwithstanding anything to the contrary herein, the Borrower (a) agrees that
this Promissory Note shall be interpreted and construed to be consistent with
the PPP Loan Program Requirements and (b) authorizes the Bank to unilaterally
amend any provision of this Promissory Note to the extent required to comply
with the PPP Loan Program Requirements.
 
PAYMENT ADJUSTMENT.  Lender must adjust the payment amount at least annually as
needed to amortize principal over the remaining term of the Note.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (365 for all years, including leap years),
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.  All interest payable under this
Note is computed using this method.
 
RECEIPT OF PAYMENTS.  All payments must be made in U.S. dollars and must be
received by Lender at: Republic First Bank O/B/A Republic Bank
Two Liberty Place
 
50 S. 16th Street , Suite 2400 Philadelphia. PA 19102
 
Payments must be received consistent with the following payment instructions: 
By mail at the address specified above by 5:00 PM Eastern Standard Time; In
person at the Lender's store by 5:00 PM Eastern Standard Time; By online
transfer using the Lender's online banking system by 11:OO PM Eastern Standard
Time; By telephone transfer using the Lender's Interactive Voice Response System
by 11:OO PM Eastern Standard Time.  Lender may modify these payment
instructions, including changing the address for payments, by providing updated
payment instructions to Borrower in writing.  If a payment is made consistent
with Lender's payment instructions but received after the times noted in the
payment instructions above on a business day, Lender will credit Borrower's
payment on the next business day.
 
PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments under the payment schedule.  Rather, early payment s will reduce the
principal balance due and may result in Borrower 's making fewer
payments.Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Republic First Bank D/B/A Republic Bank, Two Liberty Place, 50 S. 16th Street,
Ste. 2400 Philadelphia, PA 19102.
 
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.
 
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 5.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default.  After maturity, or after this Note
would have matured had there been no default, the Default Rate Margin will
continue to apply to the final interest rate described in this Note.  If
judgment is entered in connection with this Note, interest will continue to
accrue after the date of judgment at the rate in effect at the time judgment is
entered.  However, in no event will the interest rate exceed the maximum
interest rate limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default ") under this Note: Payment Default.  Borrower fails to make any payment
when due under this Note.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in

--------------------------------------------------------------------------------



 


PROMISSORY NOTE
(Continued)
Page 2
any of the related documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Granter defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower 's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership.  Any change in ownership of twenty -five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment, is curable
and if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if
Borrower, after Lender sends written notice to Borrower demanding cure of such
default: (1) cures the default within twenty (20) days; or (2) if the cure
requires more than twenty (20) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.
 
ADDITIONAL CERTIFICATIONS AND AGREEMENTS.
 
THE BORROWER CERTIFIES AND ACKNOWLEDGES THE FOLLOWINGS:
1.  A Copy of the SBA Authorization Form has been provided to them.
2.  If Borrower defaults on this loan, SBA may be required to pay Lender under
the SBA guarantee, and SBA may then seek recovery on the loan (to the extent any
balance remains after loan forgiveness). 

3.  Borrower will keep books and records in a manner satisfactory to Lender,
furnish financial statements as requested by Lender, and allow Lender and SBA to
inspect and audit books, records and papers relating to Borrower financial or
business condition.
4.  Borrower will not, without Lender consent, change its ownership structure,
make any distribution of company assets that would adversely affect its
financial conditions, or transfer (including pledging) or dispose of any
assets, except in the ordinary course of business.


POTENTIAL LOAN FORGIVENESS.  This loan is being made to Borrower pursuant to the
Paycheck Protections Program (*Program*) administered by the Small Business
Administration (*SBA*).  Pursuant to the Program, all or a portion of the loan
may be forgiven if Borrower uses the proceeds of the loan for its payroll costs
and other expenses in accordance with the requirements of the Program.  However,
if the loan is not fully forgiven, Borrower will remain liable for the full and
punctual payment and satisfaction of the remaining outstanding principal balance
of the loan plus accrued but unpaid interest.
 
USE OF PROCEEDS FOR LOAN FORGIVENESS.  Borrower will be required to provide
supporting documentation verifying that at least 75% of the PPP loan proceeds
were used for payroll costs and not more that 25% can be attributable to SBA
approved non-payroll costs incurred before February 15, 2020, over the
eight-week period following the date of the loan. /s/ MCH (initials) /s/ MCH
(initials).
 
PAYCHECK PROTECTION PROGRAM APPLICATION.
 In connection with the application submitted to Republic First Bank D/B/A
Republic Bank (Lender) for a loan under the Small Business Administration (SBA)
Paycheck Protection Program (Program) the undersigned (Borrower) hereby
certifies to Lender the following:
1.  If Borrower received an Economic Injury Disaster Loan (EIDL) during the
period from January 31, 2020 through April 3, 2020, Applicant will use the loan
under the Program to refinance the EIDL.
2.  The Average Monthly Payroll that Borrower reported in the Application was
calculated in accordance with the instructions for the Paycheck Protection
Program Application Form (SBA Form 2483).
3.  Borrower had and has the requisite corporate power and authority to execute
and deliver the Application and any related documents, and to perform Borrower's
obligations thereunder.
4.  No agent or other person acting on behalf of Borrower is entitled to any
commission, fee, or other compensation in connection with the Application
submitted to Lender by the Borrower under the Program.  It is the Borrower
responsibility to notify Lender of any such agent or other person prior to
executing this document.
5.  If the loan is not fully forgiven, Borrower will remain liable for the full
and punctual payment and satisfaction of the remaining balance of the loan.  If
the SBA guaranty on the loan becomes null or void, or for any reason becomes
unenforceable by Lender against the SBA, Borrower will remain liable for the
full and punctual payment and satisfaction of the loan.
6.  Borrower understands that this Borrower Certification is being delivered to
Lender in addition to the representations, authorizations and certifications
Borrower made in the Application.  Borrower further understands that Lender will
rely on the statements contained in this Borrower Certification and the
Application for purposes of making a loan to Borrower under the Program.
7.  The statements contained in this Borrower Certification and the
representations, authorizations and certifications In the Application are true
and correct in all respects.
8.  Borrower will, from time to time as Lender may request, provide to Lender
supporting documentation as may be necessary for Lender to confirm that the loan
is in compliance with the Program.
9.  Borrower agrees that Lender may correct clerical errors or execute any
documentation reasonably necessary to accurately reflect the true and correct
terms of the loan, including, but not limited to, any changes or clarifications
made to the Program by the SBA after execution of the Promissory Note. 
Applicant understands that this may mean correction of the existing Promissory
Note or execution of a new Promissory Note



--------------------------------------------------------------------------------





 
PROMISSORY NOTE
 (Continued)
 Page 3
_________________________________________________________________________________________________________________________________________________________



or additional loan documents .
 
Borrower agrees that upon the written request of Lender, Borrower will comply
with Lender request to execute such corrected documents, including, but not
limited to, executing a new Promissory Note or additional loan documents if the
SBA subsequently releases a form promissory note or other loan documents.
10.  BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS LENDER, ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND CONTROLLING PERSONS THEREOF, PAST, PRESENT OR
FUTURE , FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, COSTS, DAMAGES AND
EXPENSES, INCLUDING COSTS AND REASONABLE ATTORNEYS FEES ARISING OUT OF OR
RELATED TO ANY LOAN MADE BY LENDER TO BORROWER UNDER THE PROGRAM, INCLUDING ANY
MISREPRESENTATION, OMISSION OR INACCURACY CONTAINED IN THIS BORRO WER
CERTIFICATION , THE APPLICATION OR ANY SUPPORTING DOCUMENTATION PROVIDED BY THE
BORROWER IN CONNECTION TO OBTAINING A LOAN UNDER THE PROGRAM.
 
LENDER'S RIGHTS.  Upon default, Lender may, after giving such notices as
required by applicable law, declare the entire unpaid principal balance under
this Note and all accrued unpaid interest immediately due, and then Borrower
will pay that amount.
 
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including reasonable attorneys' fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the Commonwealth of
Pennsylvania without regard to its conflicts of law provisions.  This Note has
been accepted by Lender in the Commonwealth of Pennsylvania.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Kent County, State of Delaware.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. 
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency.  Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: Republic First Bank D/B/A Republic Bank Two Liberty Place 50
S. 16th Street, Ste. 2400 Philadelphia , PA 19102.
 
COSTS.  Borrower will pay all closing costs, including but not limited to
documentation, appraisals, environmental and attorney fees, etc. (If
applicable).
 
AGREEMENT TO PROVIDE FINANCIAL STATEMENTS.  Delay in providing financial
information as agreed, notwithstanding any other agreement between the Parties,
entitles the Lender to raise the interest rate to the default rate specified in
the Loan Documents.
 
SMALL BUSINESS ADMINISTRATION.  The Loan secured by this lien was made under a
United States Small Business administration (SBA) nationwide program which uses
tax dollars to assist small business owners.  If the United States is seeking to
enforce this document, then under SBA regulations:
 a)    When SBA is the holder of the Note, this document and all documents
evidencing or securing this Loan will be construed in accordance with federal
law.
 b)    Lender or SBA may use local or state procedures for purposes such as
filing papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using these procedures, SBA does not waive any federal immunity
from local or state control, penalty, tax or liability.  No Borrower or
Guarantor may claim or assert against SBA any local or state law to deny any
obligation of Borrower, or defeat any claim of SBA with respect to this Loan.
 
Any clause in this document requiring arbitration is not enforceable when SBA is
the holder of the Note secured by this instrument
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing , no party who signs this Note, whether as maker , guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Note are joint and several.

--------------------------------------------------------------------------------





 
PROMISSORY NOTE
 (Continued)
 Page 4
_______________________________________________________________________________________________________________________________________________________

 


 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.
 


BORROWER:
 


 
STRATA SKIN SCIENCES, INC.
 
 
By: _/s/ Matthew Hill___________________________________(Seal)
 
 Matthew Hill, Authorized Signer of STRATA SKIN
 SCIENCES, INC.


 
_________________________________________________________________________________________________________________________________________________

[image1.jpg]
 LaserPro. Ver. 19.4.10.036 Copr. Flnastra USA Corporation 1997. 2020.  All
Rights Reserved. - PA  C·\LaserPro\CF!\LPL\020 FC TR-16514 PR-180



























--------------------------------------------------------------------------------




[image00003.jpg]
 
LOAN TYPE.This is a Fixed Rate (1.000% initial rate) Disclosable Loan to a
Corporation for $2,028,524.00 due on May 1, 2022.


PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:


[image00008.jpg]

SPECIFIC PURPOSE. The specific purpose of this loan is: COVID SBA PPP.
 
DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $2 ,028 ,524 .00 as follows :
 
Amount paid to Borrower directly: nOO$2 ,028 ,524 .00
 
$2,028,524.00 Deposited to Checking Account# 2667444
 
Note Principal:                                 $2 ,028 ,524 .00

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER.  THIS
AUTHORIZATION IS DATED APRIL 21, 2020.
 


THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW .
 


BORROWER:




STRATA SKIN SCINECES, INC.




By:      /s/ Matthew Hill                                                       
  (Seal)
Matthew Hill , Authorized Signer  of STRATA SKIN
SCIENCES, INC.




 ___________________________________________________________________________________________________________________________________
LaserPro. Ver. 19.4.10.036 Copr. Flnastra USA Corporation 1997. 2020.  All
Rights Reserved. - PA  C·\LaserPro\CF!\LPL\020 FC TR-16514 PR-180

--------------------------------------------------------------------------------

[image00006.jpg]

LOAN NO.: 453943
 
The undersigned Borrower for and in consideration of the above-referenced Lender
funding the closing of this loan agrees, if requested by Lender or Closing Agent
for Lender, to fully cooperate and adjust for clerical errors, any or all loan
closing documentation if deemed necessary or desirable in the reasonable
discretion of Lender to enable Lender to sell, convey, seek guaranty or market
said loan to any entity, including but not limited to an investor, Federal
National Mortgage Association, Federal Home Loan Mortgage Corporation,
Government National Mortgage Association, Federal Housing Authority or the
Department of Veterans Affairs.
 
The undersigned Borrower does hereby so agree and covenant in order to assure
that this loan documentation executed this date will conform and be acceptable
in the marketplace in the instance of transfer, sale or conveyance by Lender of
its interest in and to said loan documentation.
 
DATED effective this April 21, 2020
 


BORROWER :




STRATA SKIN SCIENCES, INC.






BY:       /s/ Matthew Hill                                                     
        (Seal)
  Matthew Hill,  Authorized  Signer   of STRATA SKIN
  SCIENCES, INC.






 _______________________________________________________________________________________________________________________________________________________
LaserPro. Ver. 19.4.10.036 Copr. Flnastra USA Corporation 1997. 2020.  All
Rights Reserved. - PA  C·\LaserPro\CF!\LPL\020 FC TR-16514 PR-180











--------------------------------------------------------------------------------






